Bridgewater, J.
¶10 (concurring) — I concur in the majority s result, but only because of the restrictive manner of a writ of mandamus. Had Burd brought this case before us in a different manner, I would have considered the case, even though moot, because it is a matter of public interest likely to recur in the future and an authoritative determination is necessary to guide the Department of Corrections’ conduct. In re Det. of McLaughlin, 100 Wn.2d 832, 838, 676 P.2d 444 (1984) (an issue involves a substantial public interest and should be considered, although moot, when it is of a public nature, will likely recur, and requires an *974authoritative determination to provide future guidance to public officers).
Review denied at 168 Wn.2d 1028 (2010).